Title: From George Washington to Brigadier General Charles Scott, 10 October 1778
From: Washington, George
To: Scott, Charles


          
            Dr Sir—
            Head Quarters Fredericksburg 10th Otbr 1778
          
          I received yours of yesterdays date with its several inclosures this morning.
          I really begin to have my fears respecting the safety of Captn  
            
            
            
            Leavensworth—I wish his zeal may not have carried him too far into the enemy’s tract.
          The sentance of death passed by the Court on Elisha Smith of Colo. Sheldons Regiment seems sufficiently clear and well founded—you will therefore be pleased to direct his execution agreeable to your own desire and the tenor of his warrant which is inclosed—The example being made where the opportunity to desert is greatest, may have a good tendency in checking so pernicious a practice.
          It will be necessary to make some change in the relay of expresshorsemen—some of those on this duty have been very irregular and faulty in its discharge—Let it be the business of an Officer to put such on this service as are steady, sober, and attentive—He will also place them in a more direct line between this and Bedford, as I have removed from Fishkill to my old quarters. I am Sir your most Obt servt.
        